Case 2:20-cv-04495-JFW-KS Document 10 Filed 08/10/20 Page 1 of 2 Page ID #:104
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 20-4495-JFW (KS)                                        Date: August 10, 2020
 Title      Christopher Batres v. Warden, et al




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 19, 2020, Plaintiff, a California state prisoner who is proceeding pro se and
 in forma pauperis, filed a civil rights complaint (“Complaint”) concerning medical
 treatment he received at Ironwood State Prison. (Dkt. No. 1; see also Dkt. No. 6 (granting
 request for leave to proceed without prepayment of filing fee).) On June 25, 2020, the
 Court dismissed the Complaint for failure to state a claim upon which relief could be
 granted and ordered Plaintiff to file either a First Amended Complaint or a Notice of
 Voluntary Dismissal within 21 days, i.e. no later than July 16, 2020. (Dkt. No. 8.) More
 than three weeks have now passed since Plaintiff’s First Amended Complaint was due, and
 Plaintiff has not filed either a First Amended Complaint or a Notice of Voluntary
 Dismissal. Instead, on June 29, 2020, Plaintiff submitted copies of the summons to the
 Court, but he did not file an amended complaint or seek an extension of time to do so.
 (Dkt. No. 9.)

        Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
 subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
 rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
 action for Plaintiff’s failure to timely comply with the Court’s prior orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
 on or before August 31, 2020, why the Court should not recommend that this action be
 dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-04495-JFW-KS Document 10 Filed 08/10/20 Page 2 of 2 Page ID #:105
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4495-JFW (KS)                                     Date: August 10, 2020
 Title      Christopher Batres v. Warden, et al


 request for an extension of time to file a First Amended Complaint and a declaration signed
 under penalty of perjury, explaining why he failed to comply with the Court’s prior order;
 or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s June
 25, 2020 Order. Alternatively, if Plaintiff does not wish to pursue this action, he may
 dismiss the Complaint without prejudice by filing a signed document entitled “Notice Of
 Voluntary Dismissal” pursuant to Rule 41(a).

       Plaintiff is advised that the failure to respond to this order will result in a
 recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
 Procedure.

        The Clerk is directed to send Plaintiff a copy of the Court’s June 25, 2020 Order
 (Dkt. No. 8) and the Central District’s standard civil rights complaint form.

         IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




 CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
